DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2022 has been entered.
 
Response to Arguments/Amendment
The amendment to Claims 1, 10, 11, 16, and 21, cancelation of Claims 3, 4, 13, 18, and introduction of new Claims 26-29 is acknowledged.
The amendment overcomes the previous rejections.

Election/Restrictions
Claims 1, 11, and 16 are allowable. The restriction requirement between Inventions I, II, III, IV, V, and VI, as set forth in the Office action mailed on 8/8/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/8/2019 is withdrawn.  Claim 7, directed to one of Inventions II, III, IV, V, and VI is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 2, 6-12, 16, 17, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a facility for calibrating sensors of a vehicle, comprising: a computing system capable of (i) determining, based on sensor data of the vehicle, an indication of the sensors of the vehicle, (ii) determining a plurality of different calibration paths in the facility, and (iii) selecting, based on the indication of the sensors of the vehicle, a calibration path from among the plurality of different calibration paths suitable for calibrating the sensors based on the indication of the sensors of the vehicle; subsequent to determining that calibration of at least one of the optical camera or the LiDAR sensor has been completed at the first calibration position, the platform is configured to transport the vehicle from the first calibration position to a second calibration position in the facility along the selected calibration path based on the indication of the sensors of the vehicle; and one or more additional calibration targets arranged along the selected calibration path at the second calibration position and configured to be detectable by one or more additional sensors of the sensors of the vehicle, wherein the platform is capable of further modifying a lateral position, height, or orientation of the vehicle to calibrate at least one of the one or more additional sensors at the second calibration position in combination with the rest of the limitations of the above claims.


Regarding Independent Claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising determining, based on sensor data of a vehicle, an indication of sensors of the vehicle; determining a plurality of different calibration paths in a facility; selecting, based on the indication of the sensors, a calibration path from among a plurality of different calibration paths in the facility suitable for calibrating the sensors based on the indication of the sensors of the vehicle; subsequent to determining that calibration of at least one of the optical camera or the LiDAR sensor has been completed at the first calibration position, transporting the vehicle supported by the platform from the first calibration position to a second calibration position in the facility along the selected calibration path based on the indication of the sensors of the vehicle, wherein one or more additional calibration targets are arranged along the selected calibration path at the second calibration position and configured to be detectable by one or more additional sensors of the sensors of the vehicle; and adjusting the platform so as to further modify a lateral position, height, or orientation of the vehicle to calibrate at least one of the one or more additional sensors at the second calibration position in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the one or more processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by the one or more processors to: determine, based on sensor data of a vehicle, an indication of sensors of the vehicle; determine a plurality of different calibration paths in a facility; select, based on the indication of the sensors, a calibration path from among a plurality of different calibration paths in the facility suitable for calibrating the sensors based on the indication of the sensors of the vehicle; subsequent to determining that calibration of at least one of the optical camera or the LiDAR sensor has been completed at the first calibration position, transport the vehicle supported by the platform from the first calibration position to a second calibration position in the facility along the selected calibration path based on the indication of the sensors of the vehicle, wherein one or more additional calibration targets are arranged along the selected calibration path at the second calibration position and configured to be detectable by one or more additional sensors of the sensors of the vehicle; and adjust the platform so as to further modify a lateral position, height, or orientation of the vehicle to calibrate at least one of the one or more additional sensors at the second calibration position in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a facility for calibrating sensors of a vehicle, comprising: a computing system capable of (i) determining, based on sensor data of the vehicle, an indication of the sensors of the vehicle, (ii) determining a plurality of different calibration paths in the facility, and (iii) selecting, based on the indication of the sensors of the vehicle, a calibration path from among the plurality of different calibration paths suitable for calibrating the sensors based on the indication of the sensors of the vehicle; subsequent to determining that calibration of at least one of the optical camera or the LiDAR sensor has been completed at the first calibration position, the platform is configured to transport the vehicle from the first calibration position to a second calibration position in the facility along the selected calibration path based on the indication of the sensors of the vehicle; and one or more additional calibration targets arranged along the selected calibration path at the second calibration position and configured to be detectable by one or more additional sensors of the sensors of the vehicle, wherein the platform is capable of further modifying a lateral position, height, or orientation of the vehicle to calibrate at least one of the one or more additional sensors at the second calibration position in combination with the rest of the limitations of the above claims.

Claims 2, 6-10, 12, 17, and 22-29 are allowable at least based upon their dependence on Claims 1, 11, and 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0354383 A1 discloses using a platform for vehicle charging (i.e. service) and calibrating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//VIOLETA A PRIETO/ Primary Examiner, Art Unit 2877